Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including:
(Claim 1) A conductor connection terminal comprising: an insulating material housing; a busbar; a clamping spring; and an operating lever which is pivotably received in the insulating material housing over a pivoting range and is adapted to be pivoted between an open position and a closed position, wherein the clamping spring has an operating arm which is deflected at least in the open position via a spring driver of the operating lever, wherein the operating lever is supported in the open position at a first support point and a second support point spaced therefrom, and wherein the operating lever is pulled against the first and the second support points by a tensile force of the clamping spring acting on the spring driver by the operating arm, wherein a straight connecting line extending through the first and second support points or a straight line parallel to the straight connecting line intersects with the operating arm, wherein an angle between the operating arm and the straight connecting line or the straight line parallel thereto is less than 90°, and wherein the angle between the operating arm and the straight connecting line or the straight line parallel thereto is greater than 20°.



Response to Arguments
Applicant’s arguments, see page 7, lines 13, 14 through page 9, lines 1-3, filed in the Remarks dated 02/07/2022, regarding the amended claim 1 which included features of rejected claims 12 and 13.  The applicant’s arguments with respect to the DE’026 reference not teaching the angle between the operating arm and the straight connecting line extending through the first and second support points or the straight line parallel to the straight connecting line have been fully considered and are persuasive.  The 102(a)(1) rejection of claim 1 has been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         03/01/2022